DETAILED ACTION
The preliminarily amendment filed 10/12/2021 are entered.
Claims 11-16 (as renumbered to claims 1-6) are allowed over the prior art of record. 
Claims 1-10 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with the attorney of record, Howard Levy on 11/24/2021.
The examiner’s amendments are as follow:
In the claims:
Claims 11, 13, and 16 have been amended as following:
11. (Currently amended) A data configuration query method, applied to an online analytical processing (OLAP) query system, the method comprising:
determining at least two target data sets required to be queried by a query instruction and an ordered association between the target data sets, wherein the ordered association at least comprises a unidirectional association and/or a bidirectional association;

outputting an OLAP model conforming to the target association path in a database,
the  determining of the at least two target data sets required to be queried by the query instruction and the ordered association between the target data sets includes:
identifying, on the basis of character sequence information of the query instruction, the at least two target data sets and association information between the target data sets;
determining whether the association information between the two target data sets is contained in equivalent association information; and
determining that the ordered association between the two target data sets is a bidirectional association, when the association information between the two target data sets is contained in the equivalent association information,
the  outputting of the OLAP model conforming to the target association path in the database includes:
screening out, in the  database, the OLAP model only containing the at least two target data sets required to be queried by the query instruction;
 OLAP model as a candidate center to match the target association path, and determining whether the OLAP model conforms to the target association path; and
outputting the OLAP model, when the OLAP model conforms to the target association path.
12. (Previously presented) The data configuration query method according to  claim 11, wherein the determining the at least two target data sets required to be queried by the query instruction and the ordered association between the target data sets includes:
determining that the ordered association between the two target data sets is a unidirectional association, when the association information between the two target data sets is contained in the equivalent association information.
13. (Currently Amended) A data configuration query device, applied to an OLAP query system, the device comprising:
one or more processors configured to execute:
a determination module, configured to determine at least two target data sets required to be queried by a query instruction and an ordered association between the target data sets, wherein the ordered association at least includes a unidirectional association and/or a bidirectional association;

an output module, configured to output an OLAP model conforming to the target association path in a database,
the  determination module is configured to:
identify, on the basis of character sequence information of the query instruction, the at least two target data sets and association information between the target data sets;
determine whether the association information between the two target data sets is contained in equivalent association information; and
determine that the ordered association between the two target data sets is the bidirectional association, when the association information between the two target data sets is contained in the equivalent association information,
the  output module is configured to:
screen out, in the database, the OLAP model only containing the at least two target data sets required to be queried by the query instruction;

output the OLAP model, when the OLAP model conforms to the target association path.
14. (Previously presented) The data configuration query device according to  claim 13, wherein the determination module is configured to:
determine that the ordered association between the two target data sets is the unidirectional association, when the association information between the two target data sets is not contained in the equivalent association information.
15. (Previously presented) A computer device, comprising:
one or more processors; and
a memory, configured to store one or more computer programs;
the one or more computer programs, when executed by the one or more processors, causing the one or more processors to implement the data configuration query method of claim 11. 
16. (Currently Amended) A non-transitory computer-readable storage medium, having computer codes stored thereon, the computer codes, when executed, causing the data configuration query method of claim 11 to be performed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art that the Examiner encountered during the search of prior art are as follow:
Berger et al., US 6,446,059 disclosing Creating and maintaining cell data records in a multidimensional database is disclosed using flexible dimension paths is disclosed. The systems and methods of the invention define an efficient mechanism to specify a cell's location within the multidimensional database where there are hierarchies of levels within a dimension. The flexible dimension path does not change when a member is moved from a first point to a second point on a dimension thereby avoiding the need to rebuild the OLAP database.
Bracholdt et al., US 2020/0012741 disclosing A plurality of pathways are determined between at least two target database objects, where the path determination does not consider attribute-level relationship information. After a path is determined, the relationship-level information can be added.
Pogrebtsov et al. US 20018/0349456 disclosing analyzing a database to identify all connections between the data tables. A connection between two data tables means that these data tables have one variable in common, generating of one or more bidirectional table indexes and one or more bidirectional associative indexes. After the analysis, all data tables are virtually connected. The virtually connected data tables can 
 The above prior art of record and other prior art that the Examiner encountered during the search of prior art fails to disclose or suggest the combination of limitations in claims 11 and 13.
The examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the combined limitations that are featured in claims 11 and 13, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shore et al., US 2016/0259832 disclosing analysing and planning by linking multidimensional and graph databases. A graph is traversed to derive new data elements. To perform analysis on the graph data elements, graph traversal paths are stored as tuples in a fact table.
Reyntjens, US 2015/0199378 disclosing retrieving the value of a first path of a first entity in a data system comprising a calculation device and a storage device with said first path stored thereon.
Liu et al., US 2008/0256121 discloses mapping a multidimensional model to data warehouse schema including defining a multidimensional model based on a conceptual model; generating more simple mappings from basic mappings by reasoning on the conceptual model so as to provide mappings for concerning elements in an ontology path in the multidimensional model.

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        11/24/2021